Citation Nr: 0820847	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-24 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease with a history of thrombosis and bypass 
grafting, to include as due to exposure to herbicides (Agent 
Orange).

2.  Entitlement to service connection for a kidney disorder, 
to include as due to exposure to herbicides (Agent Orange).

3.  Entitlement to a compensable evaluation for prostatitis 
with a history of urethritis.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  In a July 2006 decision, the Board remanded the 
issues on appeal for further development.  The Board has 
reviewed the additional development and finds that VA has 
substantially complied with the Board's July 2006 remand with 
regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with). 

In April 2008, the veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
St. Louis RO before the undersigned Veterans Law Judge (VLJ) 
sitting in Washington, D.C.  A transcript of this hearing is 
in the veteran's claims folder.

In an April 2008 statement, the veteran revoked the Disabled 
American Veterans as his representative and is now 
unrepresented.  38 C.F.R. § 20.607.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Arteriosclerotic heart disease with a history of 
thrombosis and bypass grafting has not been shown to be 
casually or etiologically related to service.

3.  A kidney disorder has not been shown to be casually or 
etiologically related to service.

4.  The veteran's prostatitis with a history of urethritis is 
not manifested by obstructed voiding; urinary frequency; 
voiding dysfunction; or long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management.


CONCLUSIONS OF LAW

1.  Arteriosclerotic heart disease with a history of 
thrombosis and bypass grafting was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2007).

2.  A kidney disorder was not incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307(a)(6), 3.309(e) (2007).

3.  The criteria for the assignment of a compensable rating 
for prostatitis with a history of urethritis have not been 
met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.115a, 4.115b, Diagnostic Code 
7599-7513 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

Service Connection

A letter dated in August 2006 fully satisfied the duty to 
notify provisions for the claims for service connection for 
arteriosclerotic heart disease with a history of thrombosis 
and bypass grafting and a kidney disorder, to include as due 
to exposure to herbicides (Agent Orange).  38 U.S.C.A. § 
5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although this letter was not sent prior to the 
initial adjudication of the veteran's claims in July 2004, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice, and the claims were readjudicated 
in an October 2006 supplemental statement of the case (SSOC).  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  The 
letter advised the veteran what information and evidence was 
needed to substantiate the claims decided herein on both a 
direct basis and also as secondary to Agent Orange exposure 
and what information and evidence would be obtained by VA, 
namely, records like medical records and records from any 
Federal agency.  The letter also informed him what 
information and evidence must be submitted by him, namely, 
medical evidence that shows the diagnosis and earliest 
symptoms for each disability.  Finally, he was specifically 
advised of the need to submit any evidence in his possession 
that pertains to the claims.

In the August 2006 letter, the veteran was also provided with 
notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disabilities 
on appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In any event, any defects (as to substance or timeliness) in 
the notice as to the assigned disability rating or effective 
date are rendered moot as service connection is not warranted 
for either arteriosclerotic heart disease with a history of 
thrombosis and bypass grafting or a kidney disorder.  

The Board acknowledges that the veteran has not had VA 
examinations specifically for his claims for arteriosclerotic 
heart disease with a history of thrombosis and bypass 
grafting or a kidney disorder.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  The Board concludes an examination is not needed for 
the aforementioned claims because there is no evidence of 
either disability in-service.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  Accordingly, it was not 
necessary to obtain a medical examination or medical opinion 
in order to decide the claims for arteriosclerotic heart 
disease with a history of thrombosis and bypass grafting or a 
kidney disorder in this case.  38 C.F.R. 
§ 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d).

VA has satisfied its duty to assist the veteran at every 
stage of this case for his claims for service connection for 
arteriosclerotic heart disease with a history of thrombosis 
and bypass grafting and a kidney disorder.  All available 
service medical records as well as all VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran testified 
at a hearing conducted in April 2008.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a SOC and SSOCs, which 
informed them of the laws and regulations relevant to his 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case with 
regard to his service connection claims on appeal.

Increased rating

Prior to initial adjudication of the veteran's claim for an 
increased evaluation for prostatitis with a history of 
urethritis, a letter dated in August 2006 fully satisfied the 
duty to notify provisions elements 2, 3, and 4.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
183 at 187; Pelegrini II.  In this regard, the letter advised 
the veteran what information and evidence would be obtained 
by VA, namely, records like medical records and records from 
other Federal agencies.  The letter also informed him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  Finally, 
he was specifically advised of the need to submit any 
evidence in his possession that pertains to the claim.  
Additionally, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) 
(No.07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

In February 2004 and August 2006, the RO sent the veteran 
letters which requested that the veteran provide evidence 
describing how his disability had increased in severity.  In 
addition, the veteran specifically indicated the effect that 
worsening had on his employment and daily life during his 
June 2004 VA examination.  Specifically, the veteran stated 
that he never had any difficulty in attending to his jobs or 
performing his activities of daily living.  The Board finds 
that the notice given and the responses provided by the 
veteran during his VA examination specifically show that he 
knew that the evidence needed to show that his disability had 
worsened and what impact that had on his employment and daily 
life.  As the Board finds that the veteran had actual 
knowledge of the requirement, any failure to provide him with 
adequate notice is not prejudicial.  See Sanders, 487 F.3d 
881.  The Board finds that the first criterion is satisfied.  
See Vazquez-Flores, 22 Vet. App. 37.  

As to the second element, the Board notes that the veteran is 
service connected for prostatitis with a history of 
urethritis.  As will be discussed below, prostatitis with a 
history of urethritis, is rated under Diagnostic Code 7599-
7513.  The Board notes that the veteran's service connected 
disabilities are not listed under 38 C.F.R. § 4.115b.  
Consequently, the veteran's disability will be rated by 
analogy under the most relevant criteria specified under 
38 C.F.R. § 4.115a.  There is no mention of a specific 
measurement or test result that is required for a higher 
rating under the potential applicable criteria to the 
veteran's claim (voiding dysfunction, urinary frequency, 
obstructed voiding, and urinary tract infection) for ratings 
under 38 C.F.R. § 4.115a.  As such, under 38 C.F.R. § 4.115a, 
entitlement to a higher disability rating would be satisfied 
by the claimant demonstrating a noticeable worsening or 
increase in severity of his prostatitis with a history of 
urethritis.  Further, he was provided with these regulations 
in the April 2005 statement of the case (SOC).  Importantly, 
the veteran's April 2008 testimony indicated that he was 
aware that he could be rated under other diagnostic codes and 
specifically listed the criteria for renal dysfunction and 
urinary tract infection.  Therefore, the Board finds that the 
veteran had actual knowledge of the requirements necessary to 
establish a higher rating.  The Board finds that any error in 
failure to provide Vazquez-Flores element two notice is not 
prejudicial.  See Sanders, 487 F.3d 881.  

As to the third element, the August 2006 letter fully 
satisfied this element.  The August 2006 notice letter 
notified the veteran that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  That letter 
indicated that disability rating can be changed when there 
are changes in the condition.  The letter stated that a 
rating will be assigned from 0 percent to 100 percent 
depending on the disability involved and explained that VA 
uses a schedule for evaluating disabilities that is published 
in Title 38, Code of Regulations, Part 4.  It was also noted 
that a disability evaluation other than the level found in 
the schedule for a specific condition can be assigned if the 
impairment is not adequately covered by the schedule.  The 
August 2006 letter further indicated that evidence of the 
nature and symptoms of the disability, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment would be considered in determining the 
disability rating.  The Board finds that the August 2006 
letter satisfied the third element of Vazquez-Flores and the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

As to the fourth element, the August 2006 letter did provide 
notice of the types of evidence, both medical and lay, 
including statements from the veteran's doctor, which could 
be submitted in support of his claim.  The Board finds that 
the fourth element of Vazquez-Flores is satisfied.  

Additionally, the veteran was given an opportunity to present 
testimony directly to the undersigned.  The Court 
specifically indicated that consideration also should be 
given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
at 46.  In light of the foregoing, the Board finds that the 
veteran had sufficient opportunities to develop his case and 
therefore concludes that the requirements of Vazquez-Flores 
are met.  The Board, therefore, finds that the requirements 
of Pelegrini II are met and that the VA has discharged its 
duty to notify on this claim.  See Pelegrini II, 18 Vet. App. 
112.  

Additionally, since the RO continued the noncompensable 
disability rating at issue here for the veteran's service-
connected prostatitis with a history of urethritis, and the 
Board has concluded that the preponderance of the evidence is 
against assigning a higher rating, there is no question as to 
an effective date to be assigned, and no further notice is 
needed.  See Dingess, 19 Vet. App. 473.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  The RO provided the 
veteran an appropriate VA examinations in June 2004 for his 
claim for prostatitis with a history of urethritis.  There is 
no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination report addresses the rating 
criteria and is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(a)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(i).  Agent Orange is generally considered an 
herbicide agent and will be so considered in this decision.  
Section 3.307(a)(6) also provides that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. 
§ 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne or other aceneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In other words, a regulatory established presumption 
is not the sole method for showing causation in establishing 
a claim for service connection for disability due to 
herbicide exposure.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the 
claimant).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
arteriosclerotic heart disease with a history of thrombosis 
and bypass grafting (hereinafter AHD) or a kidney disorder.  
The veteran's DD 214 indicates that he had eleven months and 
twenty-two days of foreign and/or sea service and was awarded 
the Vietnam Service Medal, the Vietnam Campaign Medal, and 
the National Defense Service Medal.  The Board notes that the 
July 2004 RO decision determined that the evidence showed 
that the veteran served in the Republic of Vietnam.  However, 
the veteran does not have a disability that is shown to be 
associated with Agent Orange exposure because AHD and kidney 
disorder (renal artery stenosis) are not listed among the 
disorders for which a presumption based on herbicide exposure 
is warranted under § 3.309(e).  Therefore, the Board finds 
that the veteran is not entitled to service connection on the 
presumptive basis of herbicide exposure.

Further, to the extent that the veteran argued during his 
April 2008 hearing that he has arteriosclerosis and 
cardiovascular-renal disease that should be service-connected 
under the provisions of 38 C.F.R. §§ 3.307(a)(3); 3.309(a), 
the Board notes that there is no evidence he has 
cardiovascular-renal disease, or, to the extent that AHD is a 
form of arteriosclerosis, that it manifested to a degree of 
10 percent or more within one year from his separation from 
service.

In addition, the evidence does not show that AHD or a kidney 
disorder are directly related to the veteran's service.  The 
veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of AHD or a kidney 
disorder.  The medical evidence shows that he did not seek 
treatment immediately following his separation from service 
or for many decades thereafter.  In fact, on his June 1970 VA 
examination, the examiner found his cardiovascular system to 
have normal sinus rhythm without murmurs or heart enlargement 
and his kidneys and ureters were not palpable or tender.  
Therefore, the Board finds that AHD and a kidney disorder did 
not manifest during service or for many years thereafter.

The Board notes that records from C.H.N.E. indicated that the 
veteran was diagnosed with AHD in November 1997 and renal 
artery stenosis in October 2007, many years after his 
separation from service.  With regard to the decades-long 
evidentiary gap in this case between active service and the 
earliest complaints of AHD and a kidney disorder, the Board 
notes that this absence of evidence constitutes negative 
evidence tending to disprove the claim that the veteran had 
an injury or disease in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings for 
many decades between the period of active duty and the first 
complaints or symptoms of AHD and a kidney disorder is itself 
evidence which tends to show that neither disorder had their 
onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence establishing that AHD and 
a kidney disorder manifested during service, the medical 
evidence does not show that either disability is related to 
his military service.  There is no competent evidence of 
record, medical or otherwise, which links any current 
disorder to a disease or injury in service.  See Combee v. 
Brown, supra.  

The veteran's assertions are the only evidence contained in 
the claims file showing that the veteran's AHD and kidney 
condition are causally or etiologically related to Agent 
Orange.  In fact, the veteran testified that he did not have 
heart and kidney problems during service.  The veteran is not 
a medical professional, and therefore his beliefs and 
statements about medical matters do not constitute competent 
evidence on matters of medical etiology or diagnosis and 
absent a professional medical opinion linking a current 
disorder to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for ADH and a kidney disorder.

Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The veteran's prostatitis with history of urethritis is rated 
as noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 
7599-7513.  The Board notes that as there is not a diagnostic 
code for prostatitis or urethritis, the veteran's disability 
will be rated under the diagnostic criteria that correspond 
to its symptomatology.  38 C.F.R. § 4.115a.  

In this regard, the Board observes that voiding dysfunction 
is rated based on symptoms of urine leakage, frequency, or 
obstructed voiding according to 38 C.F.R. § 4.115a.  As there 
is no evidence of record indicating that the veteran 
experiences obstructed voiding, the Board will only discuss 
the regulations of 38 C.F.R. 
§ 4.115a pertaining to urine leakage and urine frequency.  

Voiding dysfunction (Urinary Frequency) under 38 C.F.R. § 
4.115a provides that for urinary frequency, an evaluation of 
10 percent disabling is available for urinary frequency 
manifested by a daytime voiding interval between two and 
three hours, or awakening to void two times per night.  The 
next higher evaluation of 20 percent disabling is available 
for urinary frequency manifested by a daytime voiding 
interval between one and two hours or awakening to void three 
to four times per night.  The maximum evaluation of 40 
percent disabling is available for urinary frequency 
manifested by a daytime voiding interval of less than one 
hour or awakening to void five or more times per night.  

Under 38 C.F.R. § 4.115a, voiding dysfunction, including 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials that must be changed less than 
two times per day, is evaluated as 20 percent disabling.  

Applicable criteria under urinary tract infection under 
38 C.F.R. § 4.115a, provide for a 10 percent evaluation for 
long-term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management and for a 30 
percent evaluation for recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times a year), and or requiring continuous intensive 
management.  Also under urinary tract infection, for poor 
renal function, rate as renal dysfunction.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a compensable evaluation under any 
applicable diagnostic code.  During his June 2004 VA 
examination, the veteran reported that he had some 
intermittent hesitancy, dribbling, and increased urinary 
frequency during the daytime and at night, but it did not 
affect his sleeping pattern.  However, the Board finds it 
significant that a July 2004 follow-up notation indicated 
that the veteran was currently asymptomatic for his chronic 
prostatitis and urethritis and that his last treatment for 
prostatitis was in 2000.  Additionally, he had no symptoms of 
dysuria, hematuria, incontinence, and did not need to do 
self-catheterization.  Further, he was not on dialysis.  
Importantly, he was not on any antibiotic medication.  
Although treatment records from C.H.N.E. dated from April to 
May 2006 reflected that the veteran had acute prostatitis and 
a urinary tract infection, both resolved after treatment.  
The Board notes the veteran's testimony that he had intensive 
management; however, the evidence of record does not support 
his contention that he had intensive management in connection 
with his service-connected disabilities.  As such, the 
evidence of record did not show that the veteran required 
absorbent materials, had a daytime voiding interval between 
two and three hours, or awakening to void two times per 
night, obstructed voiding, or long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management.  Therefore, the criteria for a 
compensable evaluation under voiding dysfunction, urinary 
frequency, obstructed voiding, and urinary tract infection 
were not met.  38 C.F.R. §§ 4.7, 4.20, 4.115a.

Further, although the veteran believes that he has kidney 
problems that are related to his urinary problems and 
therefore he should be rated under renal dysfunction, the 
Board must emphasis for the veteran that he is only service-
connected for prostatitis and urethritis.  Further, the 
medical evidence of record does relate any kidney problems to 
his service-connected prostatitis and urethritis.  As such, 
the criteria under renal dysfunction are not for application.  

Additionally, as the record contains no evidence showing that 
the veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current noncompensable evaluation is appropriate and that 
there is no basis for awarding a higher evaluation for his 
service-connected prostatitis and urethritis.  38 C.F.R. 
§§ 4.7, 4.20, 4.115a, Diagnostic Code 7599-7513. 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected prostatitis 
and urethritis have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular scheduler standards utilized to 
evaluate the severity of his disability.  In this regard, the 
Board finds it significant that the veteran indicated during 
his June 2004 VA examination that he never had any difficulty 
in attending to his jobs or performing his activities of 
daily living.  As such, the Board finds that the evidence of 
record does not show marked interference with employment that 
has not already been contemplated in the rating criteria.  
Therefore, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
prostatitis and urethritis under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

Entitlement to service connection for arteriosclerotic heart 
disease with a history of thrombosis and bypass grafting, to 
include as due to exposure to herbicides (Agent Orange), is 
denied.

Entitlement to service connection for a kidney disorder, to 
include as due to exposure to herbicides (Agent Orange), is 
denied.

Entitlement to a compensable evaluation for prostatitis with 
a history of urethritis is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


